RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
Claims 9 and 10 have been added and claim 2 has been previously cancelled by applicant.  Claims 1 and 3-10 are pending.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claims 1 and 3-8 as over JP 2011-126241A in view of JP 2004-058673 A made of record on page 6, paragraph 6 of the office action mailed 29 June 2021 has been withdrawn due to Applicant’s arguments in the response filed 23 December 2021.  Upon reconsideration, the Examiner agrees with applicant’s arguments that the references are not analogous, as JP ‘241 describes a pressure-

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-126241A in view of Uetake (U.S. Pub. 2016/0009113).  A machine translation of JP ‘241 was relied upon for analysis.
Regarding claim 1, JP ‘241 describes a pressure-sensitive correction tape used for concealing and correcting characters erroneously recorded on a paper surface.  See p. 1, lines 10-17.  The reference describes a three layer correction tape comprising a base material, a concealing layer, and an adhesive layer, see p. 1-2, lines 34-43.  The base material is a plastic film or paper, preferably a PET film, see p. 2, lines 51-54.  The base material has a release layer as described at p. 2, lines 39-43 and lines 62-66, reading on the claimed release substrate.
The concealing layer comprises a binder, pigment, dispersant, an additive, see p. 2, line 69.  The binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This reads on the claimed acid-modified rosin.  Note that suitable carboxyl-group containing resins include rosins, see p. 3, lines 
JP ‘241 does not specify the use of a porous silica as the silicon dioxide.
Uetake describes an adhesive label for inkjet recording which includes an adhesive layer, a support member, an ink receiving layer, and a releasing layer in this order, see abstract and p. 1, [0017].  The ink receiving layer includes a binder and inorganic particles, see p. 5, [0090], and such particles are preferably amorphous synthetic silica, see p. 6, [0100].  The silica has an oil absorption of less than or equal to 210 mL/100 g, see p. 6, [0112] because this allows for the silica to be dispersed at high concentration and pulverized more finely during the wet dispersion and mechanically pulverizing method, see p. 6, [0112].  The adhesive is a pressure-sensitive adhesive, see p. 3, [0057].  The ink receiving layer of Uetake reads on a covering layer for a pressure-sensitive transfer correcting tape as ink can be applied to this layer to conceal the adherend (including any image on such an adherend) positioned below the adhesive label.
JP ‘241 and Uetake are analogous because they are similar in structure and function, as each discloses pressure-sensitive adhesive tapes comprising a base layer, additional layer, and adhesive layer.  Each teaches a PET base layer (see Uetake at p. 7, [0131] and JP ‘241 at p. 2, lines 51-54) and each teaches the use of silicon dioxide in the additional layer.  The silicon dioxide containing layers of both JP ‘241 and Uetake are configured to receive an ink.

Regarding claim 3, JP ‘241 teaches that the binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This overlaps the claimed acid value range of 180 mg KOH/g or more.
Regarding claim 4, JP ‘241 teaches that the total amount of pigment in the concealing layer is preferably in the range of 65-85 wt. %, see p. 4, lines 138-140, which is inclusive of from 5-50 wt. % of extender pigment.  Suitable extender pigments include silica dioxide, see p. 4, lines 135-136.  Using the porous silica of Uetake as the extender pigment results in an amount of porous silica of from 5-50 wt. % in the concealing layer, which overlaps the claimed range.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 5, Uetake teaches the use of porous silica as described above.  The sol silica is also called colloidal silica, see p. 6, [0110].  The limitation “obtained by gelling silicic acid” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the 
	Regarding claim 6, Uetake teaches that the silica is a sol silica, also called colloidal silica and is made by decomposing a silicate, forming a gel silica, see p. 6, [0110-0111].  This reads on a colloidal silica obtained by gelling a silicate as claimed.
Regarding claims 7 and 8, JP ‘241 teaches the use of a rubber-like resin in the concealing layer such as a styrene-butadiene-styrene block copolymer, styrene-ethylene-butylene-styrene block copolymer, styrene-butadiene rubber, urethane rubber, and others including synthetic rubbers and elastomers.  See p. 2-3, lines 75-81.  These read on a synthetic rubber binder resin as in claim 7 and an elastomer binder resin as in claim 8.
Regarding claim 9, JP ‘241 teaches that the layers include a release agent applied to a base polyethylene terephthalate film (see p. 4-5, lines 163-165), a concealing layer applied to the release layer, and an acrylic pressure-sensitive adhesive applied to the concealing layer (see p. 5, lines 166-177).  This results in the layers having the structure of a release substrate comprising a plastic film, a correcting and covering layer, and a pressure-sensitive adhesive layer in order.

The pressure-sensitive transfer layer of JP ‘241 is disclosed to resist bleeding after writing upon the tape with a water-based ink, see p. 1-2, lines 34-38 and p. 3, lines 88-93.
Regarding claim 10, JP ‘241 teaches including a white pigment, namely titanium oxide, in the concealing layer at p. 3, lines 113-114 and 118.   Pigments of other colors (e.g. ultramarine, yellow lead, and cadmium red) are also disclosed at p. 4, lines 124-129.  The reference also teaches the use of an extender pigment in the concealing layer at p. 4, lines 133-136.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 23 December 2021 regarding the 35 U.S.C. § 103 rejection of claims 1, 3 and 5-8 of record over JP 2011-126241 A and Uetake (U.S. Pub. 2016/0009113) have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 7-8 of the remarks that, although JP ‘241 describes a pressure-sensitive correcting tape comprising a base material, concealing layer which includes a carboxyl-group containing resin, and an adhesive layer, JP ‘241 does not teach or suggest a porous silica with an oil absorption within the claimed range, and that Uetake fails to remedy the deficiencies of JP ‘241.  Specifically, applicant argues that 
The Examiner is not persuaded.  While applicant correctly identifies the layer structure in the references, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the Uetake reference is not relied upon to disclose the structure of the pressure sensitive transfer correction tape, but rather that one of ordinary skill in the art would be motivated to select porous silica having an oil absorption as taught in Uetake as the silica extender pigment of JP ‘241 for the sake of dispersal within the concealing layer composition. In other words, the prior art rejection does not seek to replace pressure sensitive correction tape structure of JP ‘241 with that of Uetake.  The references are analogous as described in the rejection above.  Therefore, since Uetake does disclose a porous silica used in an ink receiving layer of an adhesive tape which is analogous to the concealing layer in the pressure-sensitive adhesive correction tape of JP ‘241, the prior art combination meets the limitations of the claims.
Applicant further argues on p. 8-9 that one of ordinary skill in the art would not have been motivated to combine the pressure-sensitive adhesive correction tape of JP In re Ratti for the principle that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, the teachings of the reference are not sufficient to render the claims prima facie obvious.  Applicant also argues that there is no reasonable expectation of success to use the silicon dioxide of Uetake in JP ‘241.  See p. 9 of the remarks.
The Examiner disagrees.  In the rejection, the features of Uetake are not being bodily incorporated into the primary reference JP ‘241.  That is to say, the rejection does not propose replacing the pressure sensitive correction tape structure and composition of JP ‘241 with the adhesive tape structure and composition of Uetake.  The Examiner admits that the references do not disclose identical layer structures, however this is not the standard for combining references under 35 U.S.C. § 103.  See MPEP § 2141 and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As reiterated in KSR, the basic factual inquiries stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) still apply.  “It is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component in a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant", In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990).  Prior art can be either in the field of applicant's endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned.  MPEP § 2141(II)(A)(2).
prima facie case of obviousness.  As the silica-containing layers of both Uetake and JP ‘241 are ink-markable, there is a reasonable expectation of success that combining the features of the references would produce a successful result.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ogawa (U.S. Pat. 5,013,603) teaches an ink jet recording paper which amorphous silica filler in the amount of 1-20 wt. %, and the silica has an oil absorption value of at least 180 mL/100g.  Ogawa does not specify an adhesive correction tape.
Brown (U.S. Pat. 3,924,728) describes a pressure-sensitive adhesive correction material which employs oils in the amount of up to 40 wt. %, and porous fillers (of 

Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759